Citation Nr: 0505109	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  00-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of January 19, 1994, denying an 
evaluation in excess of 10 percent for a postoperative left 
knee disorder.  

2.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of January 19, 1994, denying an 
evaluation in excess of 10 percent for a postoperative right 
knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1982 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of increased evaluations for the veteran's 
service-connected left and right knee disorders have been 
raised on several occasions.  As these issues are not 
properly before the Board, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The January 1994 rating decision, which denied an 
evaluation in excess of 10 percent for a postoperative left 
knee disorder, considered the correct evidence and law as it 
then existed, and it did not involve an error that would 
undebatably lead to a different result if such error were 
corrected. 

2.  The January 1994 rating decision, which denied an 
evaluation in excess of 10 percent for a postoperative right 
knee disorder, considered the correct evidence and law as it 
then existed, and it did not involve an error that would 
undebatably lead to a different result if such error were 
corrected.  

3.  The veteran did not file a timely notice of disagreement 
to initiate an appeal from the January 1994 rating decision. 


CONCLUSIONS OF LAW

1.  The January 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  The RO's January 1994 rating decision which denied an 
evaluation in excess of 10 percent for a postoperative left 
knee disorder, and denied entitlement to separate ratings for 
the left knee disability, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2004).

3.  The RO's January 1994 rating decision which denied an 
evaluation in excess of 10 percent for a postoperative right 
knee disorder, and denied entitlement to separate ratings for 
the right knee disability, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first matter is whether the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), is applicable to the claims of CUE.  
In Livesay v. Principi, 15 Vet. App, 165 (2001), the Court 
noted that although the VCAA of 2000 was potentially 
applicable to all pending claims, there were instances where 
the VCAA of 2000 had no application as a matter of law.  Id. 
at 178.  The Court noted that the VCAA added a new section 
5100 of Title 38 of the United States Code and that a 
"claimant" as defined by the new 38 U.S.C. § 5100 included 
a person applying for or seeking benefits under part II or 
III of Title 38, but could not encompass a person seeking 
revision of a final decision based on CUE pursuant to 
sections 5109A and 7111.  Id. at 179.  Thus, the Court held 
that the VCAA of 2000 did not apply to claims of CUE.  

CUE

By rating decision in January 1994, the RO denied entitlement 
to increased ratings for the veteran's service-connected 
right knee and left knee disabilities.  Each knee disability 
was rated as 10 percent disabling.  The veteran did not file 
a timely notice of disagreement to initiate an appeal, and 
the January 1994 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  The veteran is now claiming that the January 1994 
rating decision involved clear and unmistakable error. 

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.   Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In October 1999, the veteran, through his representative, 
requested that the January 1994 rating determination was 
incorrect  The representative argued that separate 
evaluations should have been assigned for limitation of 
motion and painful motion.  The veteran and his 
representative cited 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
support of their claim.  

In the February 2001 substantive appeal, the veteran and his 
representative again indicated that separate 10 percent 
evaluations should have been assigned for both painful motion 
and limitation of motion.  

In his January 2005 written argument, the veteran's 
representative again argued that separate evaluations were 
warranted for both painful and limited motion.  The veteran's 
representative again cited 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), as the 
basis for his argument.  

A review of the record demonstrates that the veteran 
requested an increased evaluation for his service-connected 
right and left knee disorders in August 1992.

In December 1992, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that 
this left knee hurt with pain but had otherwise done well.  
Physical examination performed at that time revealed that the 
veteran had full range of motion without any crepitus.  
Medial and collateral ligaments were stable.  Anterior and 
posterior drawer signs and McMurray tests were negative.  
There was no tenderness to palpation over the knee and there 
was no effusion.  There was no obvious deformity of the knee.  
A diagnosis of early osteoarthritis of the left knee, 
currently minimally symptomatic, was rendered.  

At the time of an October 1993 VA examination, the veteran 
reported having pain under his right knee cap.  He also noted 
occasional swelling.  There was no locking of the knee.  The 
veteran stated that the pain was worse when sitting for 
prolonged periods of time with the knee in one position.  His 
knee was better when he frequently moved it.  He also noted 
pain when going up and down stairs and when running or 
hiking.  He reported taking an occasional Tylenol for pain.  
The veteran stated that this had limited his activities 
somewhat but that he had been able to stay active and 
working.  Physical examination performed at that time 
revealed symmetrical lower extremities.  There was 
patellofemoral pain in the knee with hip flexion to 100 
degrees with flexion-extension of his knees.  There was 
patellofemoral pain and palpable crepitance with this pain in 
the patellofemoral joint on the right.  There was also medial 
facet pain with palpation of the medial facet in the anterior 
joint line on the right.  There was no evidence of atrophy of 
the thighs.  Range of motion of the knees was from 0 to 125 
degrees.  The left knee had 116 degrees of flexion.  Lachman 
test and laxity was negative.  The legs were in neutral 
alignment and there was no varus or valgus deformity.  There 
was lateral facet pain on the left and mild effusion on the 
right.  Diagnoses of right and left patellofemoral syndrome 
status post arthroscopic debridement were rendered.  

In denying an evaluation in excess of 10 percent for the 
right knee, the RO noted the findings of the October 1993 VA 
examiner.  The RO observed the veteran's complaints of pain 
under the kneecap, especially on the medial side of the knee 
cap.  It further noted that the veteran had no locking and 
occasional swelling.  It also observed that the veteran 
reported that the pain was worse in the mornings and when 
sitting for prolonged periods of time.  He also reported pain 
when going up and down stairs.  The RO observed that the 
veteran had pain in the knee with hip flexion to 100 degrees 
with flexion-extension of the knees.  The examiner also noted 
palpable crepitance with pain in the patellofemoral on the 
right and medial facet pain with palpation of the medial 
facet in the anterior joint line on the right.  The RO 
further noted that the veteran had range of motion from 0 to 
125 degrees of flexion on the right and that Lachman and 
laxity tests were negative.  The RO also stated that December 
1992 x-rays revealed no significant bone or joint 
abnormality.  The RO indicated that the results of the VA 
examination provided evidence of some range of motion 
limitation of the right knee with medial facet pain of the 
right patella.  

In denying an evaluation in excess of 10 percent for the left 
knee disorder, the RO noted that at the time of the December 
1992 VA examination, the veteran stated that his left knee 
would occasionally catch and pop but that it did not give him 
much pain except when it was cold.  Physical examination 
performed at that time revealed range of motion of the left 
knee from 0 to 116 degrees.  Lachman and laxity tests were 
negative.  The examiner noted lateral facet pain on the left 
with no effusion.  The radiology report found no significant 
bone or joint abnormality and the left knee was shown to be 
normal.  The RO also noted that the October 1993 VA 
examination was remarkable for limited range of motion and 
lateral facet pain on the left consistent with a disability 
evaluation of 10 percent.  

The prevailing codes in effect at the time of the prior 
decision included 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 which applies to arthritis and provided that such was 
evaluated based on limitation of motion of the affected part, 
like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Where the limitation of motion of the 
specific joint or joints involved was noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis was shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

Limitation of motion of the knee was addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provided for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
was limited to 45 degrees; 20 percent rating where flexion 
was limited to 30 degrees; and 30 percent rating where 
flexion was limited to 15 degrees.  Diagnostic Code 5261 
provided for a zero percent rating where extension of the leg 
was limited to 5 degrees; 10 percent rating where extension 
was limited to 10 degrees; 20 percent rating where extension 
was limited to 15 degrees; a 30 percent rating where 
extension was limited to 20 degrees; a 40 percent rating 
where extension was limited to 30 degrees; and a 50 percent 
rating where extension was limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.40 provided that disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes disabled on 
use must be regarded as seriously disabled.  Functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is to be considered in evaluating the 
degree of disability, but a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, the condition of the skin, absence 
of normal callosity, or the like.  

The provisions of 38 C.F.R. § 4.45 contemplated inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

38 C.F.R. § 4.59 stated that with any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  

As to the veteran's claims that separate evaluations should 
have been assigned for both painful and limited motion of the 
left knee, the Board notes that at the time of the December 
1992 VA examination, the veteran reported that this left knee 
hurt with pain but had otherwise done well.  Physical 
examination performed at that time revealed that the veteran 
had full range of motion without any crepitus.  Anterior and 
posterior drawer signs and McMurray tests were negative and 
there was no tenderness to palpation over the knee and no 
effusion.  The examiner diagnosed the veteran as having early 
osteoarthritis of the left knee, which was minimally 
symptomatic.  

Moreover, at the time of the October 1993 VA examination, the 
veteran stated that this had limited his activities somewhat 
but that he had been able to stay active and working.  
Physical examination performed at that time revealed 
symmetrical lower extremities and there was no evidence of 
atrophy of the thighs.  The left knee had 116 degrees of 
flexion and Lachman test and laxity was negative.  The legs 
were in neutral alignment and there was no varus or valgus 
deformity.  

Based upon the available facts, it is reasonable to assume 
that a 10 percent evaluation should have been assigned under 
DC 5003-5010.  The veteran was noted to have arthritis of the 
left knee.  An evaluation in excess of 10 percent would not 
have been warranted under either DC 5260 or 5261 as the 
veteran was not shown to have had flexion limited to 30 
degrees or extension limited to 15 degrees.  

While the rating determination did not specifically cite 
38 C.F.R. §§ 4.40, 4.45. or 4.59 or Schafrath v. Derwinski, 
in its determination, it did specifically note the veteran's 
complaints of pain and the limitations, or lack thereof, 
caused by the veteran's pain.  Moreover, as it relates to 
§ 4.40, there was no evidence of an inability to perform 
normal working movement with normal excursion, strength, 
speed, coordination, and endurance.  There was also no 
evidence of disuse, through atrophy, the condition of the 
skin, absence of normal callosity, or the like.  As it 
relates to § 4.45, there was no evidence of weakness, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting and 
weight-bearing were also not noted to be present.  As to 
§ 4.59 there was no evidence of muscle spasm; or painful, 
unstable, or malaligned joints, due to healed injury.  
Moreover, limitation of range of motion was not shown to be 
more than slight. 

As to the veteran's claim that separate evaluations should 
have been assigned for painful and limited motion of the 
right knee, the Board notes that at the time of the October 
1993 VA examination, the veteran reported having pain under 
his right knee cap and only occasional swelling.  There was 
no locking of the knee.  The veteran stated that the pain 
became worse when sitting for prolonged periods of time with 
the knee in one position but that it became better when he 
frequently moved it.  He also noted pain when going up and 
down stairs and when running or hiking.  He also reported 
taking an occasional Tylenol for pain.  He indicated that 
while this had limited his activities somewhat, he still had 
been able to stay active and working.  

Physical examination performed at that time revealed 
symmetrical lower extremities.  While there was 
patellofemoral pain and palpable crepitance with this pain in 
the patellofemoral joint on the right and medial facet pain 
with palpation of the medial facet in the anterior joint line 
on the right, there was no evidence of atrophy of the thighs 
and the legs were in neutral alignment with no varus or 
valgus deformity.  Moreover, only mild effusion was reported 
on the right.  As to range of motion, the veteran had 116 
degrees of flexion.  No limitation of extension was noted. 

Based upon the available facts, it is reasonable to assume 
that a 10 percent evaluation should have been assigned under 
DC 5003-5010.  An evaluation in excess of 10 percent would 
not have been warranted under either DC 5260 or 5261 as the 
veteran was not shown to have had flexion limited to 30 
degrees or extension limited to 15 degrees.  

While the rating determination did not specifically cite 
38 C.F.R. §§ 4.40, 4.45. or 4.59 in its determination, it did 
specifically note the veteran's complaints of pain and the 
limitations, or lack thereof, caused by the veteran's pain.  
Moreover, as it relates to § 4.40, there was no evidence of 
an inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance.  
There was also no evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  As it relates to § 4.45, there was no evidence of 
weakness, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with weight-
bearing were also not noted to be present.  As to § 4.59 
there was no evidence of muscle spasm; or painful, unstable, 
or malaligned joints, due to healed injury.  Moreover, 
limitation of range of motion was not shown to be more than 
slight. 

In sum, the evidence at the time of the January 1994 rating 
decision did not support a finding of either a higher rating, 
or a separate rating, for each knee.  The pain and associated 
limitation of motion was recognized by the RO and it was 
determined that the existing 10 percent rating for each knee 
fully contemplated the disability for each knee.  There is 
nothing to suggest that there were a situation where 
different rating codes contemplated different criteria as 
would be the case in a situation where a claimant has 
limitation of motion due to arthritis as well as recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  

The Board appreciates that the veteran does not agree with 
conclusions the VA rating board reached in January 1994.  
However, the Court has consistently stressed the rigorous 
nature of the concept of CUE; "clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In view of the foregoing, the Board determines that the 
January 1994 rating determination was not an "undebatable" 
error.  Russell, 3 Vet. App. at 313 (defining CUE as an error 
that is "undebatable," in that "reasonable minds could only 
conclude that the original decision was fatally flawed").  As 
the January 1994 rating decision was supported by the 
evidence and law then of record, it was not the product of 
CUE.


ORDER

The appeal is denied as to both issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


